Title: To Benjamin Franklin from Antoine-Joseph Raup de Baptestin de Moulières, 16 April 1777
From: Baptestin de Moulières, Antoine-Joseph Raup de
To: Franklin, Benjamin


Monsieur
Le 16 avril 1777.
Dès que les Etats-unis de l’Amerique commenceront a jouir de la tranquilité qui, selon toute apparence, va bientôt succeder a la plus injuste et la plus revoltante de toutes les Guerres, Leur premier soin sera sans doute, de se livrer plus vivement que jamais au goût que vous leur avés donné pour les sciences et les arts, sans lesquels un Etat ne saurait etre florissant; c’est vous, Monsieur, qui les avés portés dans cette nouvelle republique dont le bonheur comme la Gloire seront egalement votre ouvrage, Et tout ce qui peut tendre à leur accroissement est fait pour vous interesser.
C’est a ce titre, Monsieur, que je vous prierais de m’accorder un moment pour conferer avec vous sur un objet qui y est relatif. Je suis avec autant de respect que d’admiration, Monsieur votre tres humble et tres obeissant serviteur
Baptestin
